Citation Nr: 0702077	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-13 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served from February 1945 to August 1945.  The 
appellant is claiming benefits as the veteran's widow.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO). 



FINDINGS OF FACT

1.  According to the death certificates, the veteran died in 
April 1982, as a result of pulmonary tuberculosis, with 
bronchial asthma also listed as a contributing cause of 
death.  

2.  The competent and probative evidence of record 
preponderates against  either  pulmonary tuberculosis or 
bronchial asthma developing in service or within three years 
post service, and preponderates against a causal association 
between service and either of these two disorders causative 
of death.  

3.  The veteran was not service connected for any disorders 
during his lifetime, and there is no disorder warranting 
service connection which caused or substantially contributed 
to the cause of the veteran's death, or otherwise hastened 
death.  



CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death, nor 
may incurrence in service be presumed for any disease which 
caused or contributed to cause death.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 
(Vet. App. Dec. 21, 2006). 

VA has fulfilled the above requirements in this case.  By a 
VCAA letter to develop the appellant's claim in October 2004, 
the appellant was informed of the notice and duty-to-assist 
provisions of the VCAA, and was informed of the information 
and evidence necessary to substantiate her claim for service 
connection for the cause of the veteran's death.  The VCAA 
letter informed of the bases of review and the requirements 
to sustain the claim.  Also by the VCAA letter, the appellant 
was requested to submit evidence in her possession, in 
furtherance of her claim.  She was also told that it was 
ultimately her responsibility to see that pertinent evidence 
not in Federal possession is obtained.  

The VCAA letter requested that the appellant inform the RO of 
any VA and private medical sources of evidence pertinent to 
her claim, and provide necessary authorization to obtain 
those records.  Records were sought from indicated sources.  
Philippine service records were obtained along with U.S. 
confirmation of recognized service.  All records obtained 
were associated with the claims folder.  Attempts were made 
to obtain pertinent evidence, including by contacting a 
private medical facility which allegedly treated the veteran 
in 1947 or 1948, with a reply received from that facility in 
February 2006.  The appellant was informed of evidence that 
could not be obtained.  

By the appealed January 2005 rating action, as well as by an 
April 2005 rating action, an SOC and SSOCs, the appellant was 
informed of the evidence obtained in furtherance of her 
claim.  The Board acknowledges that the statement of the case 
and supplemental statements of the case are "post-
decisional" documents.  We find, however, that this is not 
fatal in providing notice, because de novo review of the 
appealed claim was undertaken, including consideration of the 
matter based on all appropriate criteria for the claim.  
38 C.F.R. §§ 3.303, 3.304(b), 3.306; see Mayfield, supra. 

The appellant addressed the appealed claim by submitted 
written statements.  By a VA Form 9 submitted in April 2005, 
she declined the opportunity of a hearing to address her 
claim.  She has not made a further request to address her 
appealed claim, and there is no indication that she desires 
to address her appealed claim further or that such a desire 
remains unfulfilled.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim under the VCAA.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as the effective date to be 
assigned, the Board finds no prejudice to the appellant in 
proceeding with the present decision.  Since the claim for 
service connection for the cause of the veteran's death here 
adjudicated is being denied, any issue such as an effective 
date are moot.

II.  Service Connection - Cause of Death

A.  Applicable Law

Under to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities when manifested to a compensable degree within 
the initial post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  
Lay persons are not competent to offer medical opinions; 
where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
either singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  The service-
connected disability will be considered a contributory cause 
of death when it contributed so substantially or materially 
to death, that it combined to cause death, or aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  The debilitating effects of a 
service-connected disability must have made the decedent 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).


When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an 
appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

B.  Facts and Analysis

It appears from the record that the National Personnel 
Records Center (NPRC) has confirmed a period of  recognized 
service only from February 1945 to August 1945, whereas other 
submitted documents show the veteran's Philippine service 
extended from August 1945 to March 1949, and the appellant 
contends that the veteran should be recognized for having 
served over this latter interval.  Ultimately, the answer to 
this contention is immaterial to this case, as explained 
below.  The appellant has contended that the veteran was 
treated at Nueva Ecija Provincial Hospital sometime between 
1947 and 1948.  She varies in her submissions as to whether 
he was then treated from asthma or for tuberculosis.  
Ultimately, whether  the year was 1947 or 1948, and whether 
she alleges treatment then for asthma or tuberculosis, also 
does not matter to this case, because the benefit sought is 
not warranted notwithstanding these questions, as explained 
below.  

Asthma caries no post-service presumption of service 
connection, whereas tuberculosis carries a three-year-post-
service presumption.  38 C.F.R. §§ 3.307, 3.309.  However, a 
February 2006 reply from Nueva Ecija Provincial Hospital to 
an RO request, seeking the alleged 1947 or 1948 treatment 
records, informs that the hospital did not begin operations 
until 1961.  In the letter, the Chief of Hospital referred 
the RO to the Dr. Paulino J. Garcia Memorial Medical and 
Research Center, which, as he informs, became the current 
Nueva Ecija Provincial Hospital.  It is thus unclear to the 
Board why the Chief of Hospital would have used the term 
"refer" if that older facility became the new one.  In any 
event, no records were forthcoming.  Hence, records of the 
veteran's alleged hospitalization in 1947 or 1948 appear 
unobtainable from the treatment facility.  The appellant 
herself has produced no records of treatment for a 
respiratory condition within decades proximate to the 
veteran's separation from even the latest alleged period of 
service.  

Rather, the only submitted medical record is a medical 
certificate dated in September 2004, submitted together with 
a document from the Office of the City Civil Registrar, 
Tuguegarao City, Philippines, of the same date.  The medical 
certificate indicates that the veteran's middle initial was 
"M", that he was examined within a day prior to his death, 
that he died of probably far advanced pulmonary tuberculosis 
as well as bronchial asthma, and that he died in April 1982 
at the age of 41.  The civil registrar document establishes 
the same April 1982 date of death and lists the same causes 
of death, but lists the decedent as having the middle initial 
"B" rather than "M", and lists an age of 61 rather than 
41.  Another individual submitted a notarized statement 
attesting that he was a son of the veteran and that his 
father was the one indicated in the Civil Registry, the same 
person indicated on the medical certificate, even though a 
"B" was listed erroneously as the middle initial on the 
medical certificate (sic).  The son's attestation does not 
address the age discrepancy.  A further discrepancy regarding 
the veteran's ages appears with a Philippine military 
certificate indicating that the veteran's date of birth was 
in November 1924; hence death in April 1982 should have made 
him 57 years old at death, not 41 or 61.  The marriage 
certificate contained in the claims folder shows marriage in 
1946 when the veteran was 21, which is thus consistent with 
the Philippine military record.  

Ultimately, however, these discrepancies between the Civil 
Registry record and the medical record, the marriage 
certificate, and the Philippine military record, like the 
discrepancies previously noted, are immaterial to the outcome 
of the case.  Because neither bronchial asthma nor 
tuberculosis is shown to have developed in service or within 
an applicable presumption period by any cognizable (medical) 
evidence, because the veteran was not service connected for 
any disorder during his lifetime, and because cognizable 
(medical) evidence does not otherwise draw any causal link 
between the veteran's period of service and any disability 
causing the veteran's death or otherwise contributing to the 
onset of death, the preponderance of the evidence is against 
the appellant's claim for service connection for either of 
the two identified causes of the veteran's death, i.e., 
pulmonary tuberculosis or bronchial asthma.  38 C.F.R. 
§ 3.312.  

In addition, absent any (cognizable) medical evidence of any 
other disease or disability developing in service or causally 
related to service, and without service connection 
established for any disability, the preponderance of the 
evidence is against finding that any other disorder which 
would have warranted service connection either caused or 
substantially contributed to the cause of the veteran's 
death, or otherwise hastened death.  38 C.F.R. § 3.312(c)(1).  
Hence, the preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's death, 
and the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.312; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.  



________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


